Citation Nr: 1001605	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether there was a timely request for a waiver of recovery 
of an overpayment of educational benefits in the amount of 
$2,899.60.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty for training from April 
2002 to November 2002, and had additional service in the 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision of the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional in Atlanta, Georgia, that 
denied a waiver of recovery of overpayment of educational 
benefits in the amount of $2,899.60, on the basis that a 
timely request for a waiver of overpayment of nonservice-
connected pension benefits was not submitted.


FINDINGS OF FACT

1.  The Veteran received, without any evidence of delay, a 
letter dated June 10, 2007, notifying him of an overpayment 
of $2,899.60.

2.  The Veteran's request for a waiver of recovery of the 
overpayment was received no earlier than December 10, 2007, 
183 days later.


CONCLUSION OF LAW

As the Veteran's request for waiver of the overpayment 
indebtedness in the amount of $2,899.60 was not timely filed, 
a waiver may not be granted.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law with significant changes in VA's 
duty to notify and assist.  Regulations implementing the VCAA 
have also been published.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). However, the Board notes that the Court has 
held that the notice and duty to assist provisions of the 
VCAA do not apply to claims for waiver of recovery of 
overpayments.  See Barger v. Principi, 16 Vet. App. 132 
(2002).

The Veteran contends that he has submitted a timely request 
for a waiver of recovery of an overpayment of education 
benefits in the amount of $2,899.60.

Under the applicable regulations, a request for waiver of a 
debt, other than for loan guaranty, shall only be considered 
if made within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrated to 
the Chairperson of the Committee that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
See 38 C.F.R. § 1.963(b) (2009); see also 38 U.S.C.A. § 
5302(a) (West 2002).

The Veteran in this case was granted educational benefits to 
attend school.  On May 22, 2007, a form was received from the 
Veteran's educational institution terminating his enrollment 
before the beginning of a term on January 7, 2007.  The 
Veteran was sent a letter June 10, 2007, notifying him of his 
amount of indebtedness, and providing him with his waiver 
rights.  A letter dated December 10, 2007, was received from 
the Veteran indicating that he wished to appeal this waiver.  
The Board points out that the RO has indicated that this 
letter was not received until December 13, 2007, however, 
since the copy of this letter in the record does not have a 
date stamp, the Board will give the Veteran the benefit of 
the doubt and choose the earlier date of December 10, 2007, 
as the date this letter was received.

The Veteran was notified by a January 16, 2008, letter that 
his request for a waiver was denied.  The Veteran appealed 
that decision by a February 2008 notice of disagreement, and 
this appeal ensued.  The Veteran contends, in his notice of 
disagreement, that the first notification he received of this 
indebtedness was a July 27, 2007, letter, and that his delay 
in sending a waiver request until December 10, 2003, was due 
to misinformation provided to him by the VA Debt Management 
Center.

As to the Veteran's contention that his delay was due to 
misinformation provided to him by the RO and the Debt 
Management Center, The Board points out that there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented to rebut the presumption that 
the VA acted regularly in the discharge of its duties, and 
this cannot therefore be accepted as a reason for the 
Veteran's delay of filing a waiver.

This June 10, 2007, letter was sent to Veteran's address of 
record at that time, and there is no indication that the 
letter was returned as non-deliverable.  The veteran has not 
alleged that the address the June 10, 2007, notice was sent 
to was incorrect.  In addition, while the Veteran, in his 
substantive appeal, indicated that there must have been an 
error made in the delivery of the June 10, 2007 notice, by 
either the VA or the post office, as he claims he did not 
receive it, the Veteran has offered no evidence in support of 
his assertion.  Therefore, the Board must presume that the 
Veteran received the letter and was thereby properly notified 
of his right to request a waiver.  See Jones v. West, 12 Vet. 
App. 98, 101 (1998) (a presumption of regularity attaches to 
the mailing of notice to the latest address of record); Hyson 
v. Brown, 5 Vet. App. 262, 264-65 (1993) (the presumption of 
regularity does not attach when notice is returned as 
undeliverable).  Without evidence that there was a delay in 
the receipt of the notice of indebtedness, the Board find no 
basis on which to extend the 180 day period requirement, or 
have that period start any later than June 10, 2007.

Ultimately, the evidence of record shows that the Veteran's 
request for waiver of overpayment was not received until at 
least December 10, 2007, 183 days subsequent to the RO Debt 
Management Center's June 10, 2007, letter notifying him of 
the overpayment and informing him of his right to request a 
waiver.  Review of the claims file shows no documents which 
could be construed as a request for waiver dated earlier than 
December 10, 2007.  The regulations cited above clearly note 
that such a request must be made within 180 days of the date 
of that notice.  Thus, the Veteran's request for waiver of 
overpayment is not timely, and as a matter of law, must be 
denied.  The Court has held that in cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The Veteran's request for a waiver of recovery of educational 
benefits in the amount of $2,899.60 was not timely; the 
appeal is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


